PD-0121-15
                            PD-0121-15                             COURT OF CRIMINAL APPEALS
                                                                                    AUSTIN, TEXAS
                                                                 Transmitted 2/2/2015 12:00:00 AM
                                                                   Accepted 2/4/2015 10:32:25 AM
                                                                                     ABEL ACOSTA
                           NO.                                                               CLERK



                    IN THE COURT OF CRIMINAL APPEALS
                                OF TEXAS


                       CHARLES EDWARD TUMLINSON,

                                     Appellant,

February 4, 2015
                                         v.

                             THE STATE OF TEXAS,

                                     Appellee.


                          From the First Court of Appeals
                              No. 01-14-00238-CR


                   Appealed from the 149th Judicial District Court
                            of Brazoria County, Texas
                           Trial Court Cause No. 50946
                     Honorable Terri Holder, Judge Presiding


       APPELLANT’S FIRST MOTION FOR EXTENSION OF TIME
         TO FILE A PETITION FOR DISCRETIONARY REVIEW


       COMES Appellant, CHARLES EDWARD TUMLINSON, by and through

 retained counsel, and in support of this motion would show as follows:
                                          I.

      On December 18, 2014, the First Court of Appeals rendered its Judgment

affirming Appellant’s conviction and sentence in Case Number 01-14-00238-CR

(Trial Court Cause No. 50946).

      Appellant did not file a Motion for Rehearing or a Motion for En Banc

Reconsideraton.

                                          II.

      Appellant’s Petition for a Discretionary Review (“PDR”) was due on or before

January 17, 2015.

                                         III.

      Undersigned counsel was retained on January 30, 2015, to research, draft,

perfect and file Appellant’s PDR in this case.

                                         IV.

      Because the undersigned was retained only two (2) days ago, and because of

his rigorous court schedule, which includes two (2) trial settings on February 3, 2015,

in the 434th District Court of Fort Bend County, Texas, and two (2) trial settings on

February 9, 2015, in the 300th District Court of Brazoria County, Texas, Appellant is

seeking a fifteen (15) day extension of time, to and including February 17, 2015, in

which to file his PDR.

                                          2
                                        V.

      This is Appellant’s first motion for an extension of time to file his PDR.

      WHEREFORE, Appellant prays that this motion be, in all things granted and

that this Court grant a fifteen (15) day extension of time to file his PDR, to and

including February 17, 2015.

                                      Respectfully submitted,

                                      LAW OFFICES OF D. CRAIG HUGHES

                                      /s/ D. CRAIG HUGHES
                                      D. CRAIG HUGHES
                                      SBOT: 10211025
                                      7322 Southwest Freeway, Suite 1100
                                      Houston, Texas 77074
                                      Tel - (713) 535-0683
                                      Fax - (713) 981-3805
                                      E-Mail: dcraighughes@msn.com
                                      Attorney for Appellant
                                      Charles Edward Tumlinson

                         CERTIFICATE OF SERVICE

      I hereby certify that on February 1, 2015, a true and correct copy of the
foregoing Appellant’s First Motion for Extension of Time To File a Petition for
Discretionary Review was electronically filed and served on the Brazoria County
Criminal District Attorney’s Office.


                                      /s/ D. CRAIG HUGHES
                                      D. CRAIG HUGHES




                                         3